PER CURIAM.
Pursuant to Florida Rule of Criminal Procedure 3.800(a), Wilbert Lee Holland seeks review of his resentencing. In a prior 3.800(a) appeal, Holland complained that the trial court sentenced him in excess of the statutory maximum. This court granted relief and remanded the case to the trial court to consider Holland’s claim. Holland v. State, 672 So.2d 566 (Fla. 5th DCA), rev. denied, 678 So.2d 388 (Fla. 4th DCA 1996). In this appeal, Holland argues that the trial court again erred in summarily denying his request for relief. We affirm the trial court’s resentencing order except as to the sentence imposed for attempted sexual battery with a deadly weapon, a violation of section 794.011(3), Florida Statutes (1991).
Attempted sexual battery with a deadly weapon is a second degree felony. § 777.04(4)(b), Fla. Stat. (1991). The trial court scored it as a first degree felony punishable by life imprisonment and sentenced Holland to 20 years imprisonment followed by 6 years probation. This was error. The maximum penalty for a second degree felony is 15 years. We reverse and remand with directions to designate the offense a second degree felony and to impose a sentence within the statutory maximum.
AFFIRMED in part; REVERSED in part; and REMANDED for resentencing.
COBB, THOMPSON and ANTOON, JJ., concur.